—Judgment unanimously affirmed. Memorandum: The record does not support the contention of defendant that the sentencing court should have granted defendant youthful offender status, and we decline to disturb the court’s discretionary determination (see, People v Pappas, 198 AD2d 918, lv denied 82 NY2d 928). We have considered defendant’s contention that the sentence imposed is harsh and excessive and conclude that it is without merit.
We further conclude that the contention of defendant in his pro se supplemental brief that he was denied effective assistance of counsel is without merit. Defendant has failed to "demonstrate the absence of strategic or other legitimate explanations for counsel’s failure to pursue 'colorable’ claims” (People v Garcia, 75 NY2d 973, 974; see, People v Barber, 202 AD2d 978, lv denied 83 NY2d 908). The remaining alleged instances of defense counsel’s ineffective assistance involve matters outside the record that cannot be addressed on direct appeal (see, People v Williams, 216 AD2d 945). (Appeal from Judgment of Cayuga County Court, Corning, J. — Robbery, 1st Degree.) Present — Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.